                                                                                                                     Case 2:18-cv-03406-SRB Document 1 Filed 10/23/18 Page 1 of 10



                                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                                              2
                                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                                              3   ZOLDAN LAW GROUP, PLLC
                                                                                                                  14500 N. Northsight Blvd., Suite 133
                                                                                                              4   Scottsdale, AZ 85260
                                                                                                              5   Tel & Fax: 480.442.3410
                                                                                                                  mzoldan@zoldangroup.com
                                                                                                              6   jbarrat@zoldangroup.com
                                                                                                                  jmiller@zoldangroup.com
                                                                                                              7
                                                                                                              8   Attorneys for Plaintiffs
                                                                                                              9
                                                                                                             10                              UNITED STATES DISTRICT COURT

                                                                                                             11                                  DISTRICT OF ARIZONA
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Cecilia Jones and Pedro Ybarra,                               Case No.
                                                                                                             13   Individually and on Behalf of All Others
                                                                                                                  Similarly Situated;
                                                                                                             14
                                                                                                                                       Plaintiffs,
                                                                                                             15
                                                                                                                                                                   COLLECTIVE ACTION COMPLAINT
                                                                                                             16          v.                                         FOR COMPENSATION UNDER 29
                                                                                                                                                                         U.S.C. § 201, ET SEQ.
                                                                                                             17   Symantec Corporation, a California
                                                                                                                  company;
                                                                                                             18                                                         (Jury Trial Requested)
                                                                                                                                 Defendant.
                                                                                                             19
                                                                                                             20          Plaintiffs Cecilia Jones and Pedro Ybarra, individually, and on behalf of all other
                                                                                                             21
                                                                                                                  persons similarly situated, allege as follows:
                                                                                                             22
                                                                                                                                                PRELIMINARY STATEMENT
                                                                                                             23
                                                                                                             24          1.     Plaintiff and the Collective Members are current and former workers

                                                                                                             25   employed by Defendant and bring this action on behalf of themselves and all similarly-
                                                                                                             26
                                                                                                                  situated current and former customer care employees who were compensated on an hourly
                                                                                                             27
                                                                                                                  basis, and who were not paid one-and-one-half times their regular rates of pay for all time
                                                                                                             28
                                                                                                                  worked in excess of 40 hours in a given workweek.
                                                                                                                     Case 2:18-cv-03406-SRB Document 1 Filed 10/23/18 Page 2 of 10



                                                                                                              1          2.      Plaintiff and the Collective Members bring this action against Defendant for
                                                                                                              2
                                                                                                                  their unlawful failure to pay overtime in violation of the Fair Labor Standards Act, 29
                                                                                                              3
                                                                                                                  U.S.C. § 201-219 (hereinafter “FLSA”).
                                                                                                              4
                                                                                                              5          3.      This is an action for equitable relief, overtime wages, unpaid wages,

                                                                                                              6   liquidated damages, interest, attorneys’ fees, and costs under the FLSA.
                                                                                                              7
                                                                                                                         4.      The FLSA was enacted “to protect all covered workers from substandard
                                                                                                              8
                                                                                                                  wages and oppressive working hours.” Under the FLSA, employers must pay all non-
                                                                                                              9
                                                                                                             10   exempt employees one-and-one-half times their regular rates of pay for all time spent
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   working in excess of 40 hours per workweek. See 29 U.S.C. § 207(a).
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                                                 JURISDICTION AND VENUE
                                                                                                             13
                                                                                                                         5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                                                                                             14
                                                                                                             15   29 U.S.C. § 201, et seq.

                                                                                                             16          6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c)
                                                                                                             17
                                                                                                                  because acts giving rise to the claims of Plaintiff and the Collective Members occurred
                                                                                                             18
                                                                                                                  within the District of Arizona, and Defendant regularly conducts business in and have
                                                                                                             19
                                                                                                             20   engaged in the wrongful conduct alleged herein – and, thus, are subject to personal

                                                                                                             21   jurisdiction in – this judicial district.
                                                                                                             22
                                                                                                                                                              PARTIES
                                                                                                             23
                                                                                                                         7.      At all relevant times to the matters alleged herein, Plaintiffs Cecilia Jones
                                                                                                             24
                                                                                                             25   (“Jones”) and Pedro Ybarra (“Ybarra”) resided in the State of Arizona.

                                                                                                             26          8.      At all material times, Jones was a full-time, non-exempt employee of
                                                                                                             27   Defendant from on or around July 1, 2017 until present.
                                                                                                             28
                                                                                                                    Case 2:18-cv-03406-SRB Document 1 Filed 10/23/18 Page 3 of 10



                                                                                                              1          9.     At all material times, Ybarra was a full-time, non-exempt employee of
                                                                                                              2
                                                                                                                  Defendant from on or around July 1, 2017 until present.
                                                                                                              3
                                                                                                                         10.    At all relevant times during her employment, Jones was employed as a
                                                                                                              4
                                                                                                              5   customer service worker.

                                                                                                              6          11.    At all relevant times during his employment, Ybarra was employed as a
                                                                                                              7
                                                                                                                  customer service worker.
                                                                                                              8
                                                                                                                         12.    At all relevant times, Jones was an employee of Defendant as defined by 29
                                                                                                              9
                                                                                                             10   U.S.C. § 203(e)(1) and was a non-exempt employee.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          13.    At all relevant times, Ybarra was an employee of Defendant as defined by 29
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  U.S.C. § 203(e)(1) and was a non-exempt employee.
                                                                                                             13
                                                                                                                         14.    Defendant Symantec Corporation, is a California company, authorized to do
                                                                                                             14
                                                                                                             15   business in the State of Arizona and was at all relevant times Plaintiffs and the Collective

                                                                                                             16   Members’ employer as defined by 29 U.S.C. § 203(d).
                                                                                                             17
                                                                                                                         15.    Plaintiffs and the Collective Members, in their work for Defendant, were
                                                                                                             18
                                                                                                                  employed by an enterprise engaged in commerce that had annual gross sales made or
                                                                                                             19
                                                                                                             20   business done of at least $500,000.

                                                                                                             21                              COLLECTIVE ACTION ALLEGATIONS
                                                                                                             22
                                                                                                                         16.    Plaintiffs Jones and Ybarra bring this action on behalf of themselves and all
                                                                                                             23
                                                                                                                  other similarly situated individuals pursuant to 29 U.S.C. § 216(b). Plaintiffs and the
                                                                                                             24
                                                                                                             25   similarly situated individuals work(ed) as customer care workers (or in a position with

                                                                                                             26   similar job titles or job duties) for Defendant. The proposed collective class for the FLSA
                                                                                                             27   claim is defined as follows:
                                                                                                             28
                                                                                                                         All persons who worked as customer care workers (or in other positions with
                                                                                                                         similar job titles or job duties) for Defendant at any time from three years prior
                                                                                                                    Case 2:18-cv-03406-SRB Document 1 Filed 10/23/18 Page 4 of 10



                                                                                                              1          to the filing of this Complaint through the entry of judgment (the “Collective
                                                                                                                         Members”).
                                                                                                              2
                                                                                                              3          17.     Plaintiffs have given their written consent to be a Party Plaintiff in this action
                                                                                                              4   pursuant to U.S.C. § 216(b). Plaintiffs’ signed consent form is attached as “Exhibit 1”.
                                                                                                              5
                                                                                                                  As this case proceeds, it is likely that other individuals will file consent forms and join as
                                                                                                              6
                                                                                                                  “opt-in” plaintiffs.
                                                                                                              7
                                                                                                              8          18.     At all relevant times, Plaintiffs and the Collective Members are and have
                                                                                                              9   been similarly situated, have had substantially similar job requirements and pay provisions,
                                                                                                             10
                                                                                                                  and are and have been subject to Defendant’s decision, policy, plan, and common
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                  programs, practices, procedures, protocols, routines, and rules of willfully failing and
                                                                                                             12
                                                                                                             13   refusing to pay one-and-one-half times Plaintiffs’ and the Collective Members’ regular
                                                                                                             14   rates of pay for all time in excess of forty (40) hours per workweek that Defendant suffered
                                                                                                             15
                                                                                                                  or permitted them to work. Plaintiffs’ claims stated herein are essentially the same as those
                                                                                                             16
                                                                                                                  of the Collective Members. This action is properly maintained as a collective action
                                                                                                             17
                                                                                                             18   because in all pertinent aspects the employment relationship of individuals similarly
                                                                                                             19   situated to Plaintiffs are identical or substantially similar.
                                                                                                             20
                                                                                                                         19.     Defendant paid Plaintiffs and the Collective Members a salary or fixed
                                                                                                             21
                                                                                                                  amount.
                                                                                                             22
                                                                                                             23          20.     Plaintiffs and the Collective Members routinely worked over forty (40) hours

                                                                                                             24   in a workweek and were not compensated by Defendant with overtime pay for all hours
                                                                                                             25
                                                                                                                  they worked over forty in a workweek.
                                                                                                             26
                                                                                                                         21.     For example, Plaintiffs regularly worked over 40 hours per week, but were
                                                                                                             27
                                                                                                             28   only compensated for 86.67 in straight-time hours per pay period (bi-monthly) no matter

                                                                                                                  how many hours they actually worked.
                                                                                                                     Case 2:18-cv-03406-SRB Document 1 Filed 10/23/18 Page 5 of 10



                                                                                                              1          22.       Defendant is aware that Plaintiffs and the Collective Members, upon
                                                                                                              2
                                                                                                                  information and belief, those similarly situated work(ed) under these conditions, and yet
                                                                                                              3
                                                                                                                  Defendant still denied them overtime compensation.
                                                                                                              4
                                                                                                              5          23.       The Collective Members perform or have performed the same or similar work

                                                                                                              6   as Plaintiffs.
                                                                                                              7
                                                                                                                         24.       As such, the Collective Members are similar, if not identical, to Plaintiffs in
                                                                                                              8
                                                                                                                  terms of job duties, pay structure, and/or the denial of all overtime pay.
                                                                                                              9
                                                                                                             10          25.       Defendant’s failure to pay overtime compensation required by the FLSA
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   results from generally applicable policies or practices, and does not depend on the personal
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  circumstances of the Collective Members.
                                                                                                             13
                                                                                                                         26.       The experiences of Plaintiffs, with respect to their pay, are typical of the
                                                                                                             14
                                                                                                             15   experiences of the Collective Members.

                                                                                                             16          27.       All class members, irrespective of their particular job requirements and job
                                                                                                             17
                                                                                                                  titles, are entitled to compensation for hours worked in excess of forty (40) during a given
                                                                                                             18
                                                                                                                  workweek.
                                                                                                             19
                                                                                                             20          28.       Although the exact amount of damages may vary among the Collective

                                                                                                             21   Members, the damages for the Collective Members can be easily calculated by a simple
                                                                                                             22
                                                                                                                  formula. The claims of all Collective Members arise from a common nucleus of facts.
                                                                                                             23
                                                                                                                  Liability is based on a systematic course of wrongful conduct by the Defendant that caused
                                                                                                             24
                                                                                                             25   harm to all of the Collective Members.

                                                                                                             26          29.       Defendant uniformly misrepresented to Plaintiffs and other customer care
                                                                                                             27   workers that they were receiving more money than they should if they did not receive all
                                                                                                             28
                                                                                                                    Case 2:18-cv-03406-SRB Document 1 Filed 10/23/18 Page 6 of 10



                                                                                                              1   their overtime pay. In reality, Plaintiffs and other similarly situated employees are, and
                                                                                                              2
                                                                                                                  were entitled to overtime pay.
                                                                                                              3
                                                                                                                           30.   Defendant is liable under the FLSA for failing to properly compensate
                                                                                                              4
                                                                                                              5   Plaintiffs and all other customer care workers.

                                                                                                              6            31.   Notice of this action should be sent to all similarly situated customer care
                                                                                                              7
                                                                                                                  workers.
                                                                                                              8
                                                                                                                           32.   There are numerous similarly situated current and former employees of
                                                                                                              9
                                                                                                             10   Defendant who have been denied appropriate compensation in violation of the FLSA, who
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   would benefit from a Court supervised notice of the lawsuit and the opportunity to join the
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  case. Those similarly stated employees are known to Defendant and are readily identifiable
                                                                                                             13
                                                                                                                  through Defendant’s records.
                                                                                                             14
                                                                                                             15              FACTUAL ALLEGATIONS RELATING TO PLAINTIFF JONES AND
                                                                                                                                               YBARRA
                                                                                                             16
                                                                                                                           33.   Plaintiffs, on behalf of themselves and the Collective Members, realleges and
                                                                                                             17
                                                                                                             18   incorporate by reference all allegations in all preceding paragraphs.
                                                                                                             19            34.   On or around July 1, 2017, Jones began employment with Defendant as a
                                                                                                             20
                                                                                                                  customer care worker. Her main job duties included assisting with customer concerns and
                                                                                                             21
                                                                                                                  needs.
                                                                                                             22
                                                                                                             23            35.   On or around July 1, 2017 Ybarra began employment with Defendant as a

                                                                                                             24   customer care worker. His main job duties included assisting with customer concerns and
                                                                                                             25
                                                                                                                  needs.
                                                                                                             26
                                                                                                                           36.   Plaintiffs did not have supervisory authority over any employees.
                                                                                                             27
                                                                                                             28            37.   Plaintiffs did not possess the authority to hire or fire employees.
                                                                                                                    Case 2:18-cv-03406-SRB Document 1 Filed 10/23/18 Page 7 of 10



                                                                                                              1          38.    Plaintiffs did not possess the authority to make critical job decisions with
                                                                                                              2
                                                                                                                  respect to any of Defendant’s employees.
                                                                                                              3
                                                                                                                         39.    Plaintiffs did not direct the work of two or more employees.
                                                                                                              4
                                                                                                              5          40.    Plaintiffs did not exercise discretion and independent judgment with respect

                                                                                                              6   to matter of significance.
                                                                                                              7
                                                                                                                         41.    Plaintiffs were not managers.
                                                                                                              8
                                                                                                                         42.    Plaintiffs’ primary duty was not the management of the enterprise in which
                                                                                                              9
                                                                                                             10   they were employed or any recognized department of the enterprise.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          43.    Plaintiffs routinely worked with knowledge of Defendant, and often at
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Defendant’s request, in excess of 40 hours per week.
                                                                                                             13
                                                                                                                         44.    Specifically, during their employment, Plaintiffs routinely worked in excess
                                                                                                             14
                                                                                                             15   of 40 hours per week and was not paid all the premium one-and-one-half times their regular

                                                                                                             16   rate as required under the FLSA for hours worked over 40 in a workweek.
                                                                                                             17
                                                                                                                         45.    For example, during the workweek of August 27, 2018 through September 2,
                                                                                                             18
                                                                                                                  2018, Ybarra worked at least 46 hours. He was not compensated overtime for the six hours
                                                                                                             19
                                                                                                             20   worked over 40 in that workweek.

                                                                                                             21          46.    For example, during the workweek of April 30, 2018 through May 6, 2018,
                                                                                                             22
                                                                                                                  Jones worked at least 47.75 hours. She was not compensated overtime for the 7.75 hours
                                                                                                             23
                                                                                                                  worked over 40 in that workweek.
                                                                                                             24
                                                                                                             25          47.    Defendant uniformly misrepresented to Plaintiffs that they were receiving

                                                                                                             26   more wages if they did not receive overtime pay.
                                                                                                             27                    COUNT ONE: FAIR LABOR STANDARDS ACT
                                                                                                             28                   FAILURE AND/OR REFUSAL TO PAY OVERTIME
                                                                                                                    Case 2:18-cv-03406-SRB Document 1 Filed 10/23/18 Page 8 of 10



                                                                                                              1          48.    Plaintiffs, on behalf of themselves and the Collective Members, realleges and
                                                                                                              2
                                                                                                                  incorporate by reference all allegations in all preceding paragraphs.
                                                                                                              3
                                                                                                                         49.    Plaintiffs and the Collective Members were non-exempt employees entitled
                                                                                                              4
                                                                                                              5   to the statutorily mandated overtime wages.

                                                                                                              6          50.    While employed by Defendant, Plaintiffs and the Collective Members worked
                                                                                                              7
                                                                                                                  hours of overtime per week, each and every workweek, for which they worked for
                                                                                                              8
                                                                                                                  Defendant, and Defendant did not pay to Plaintiffs and the Collective Members one-and-
                                                                                                              9
                                                                                                             10   one-half times their regular rate of pay for all such time.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          51.    As a result, Defendant has intentionally failed and/or refused to pay Plaintiffs
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  and the Collective Members all overtime according to the provisions of the FLSA.
                                                                                                             13
                                                                                                                         52.    Defendant further has engaged in a widespread pattern and practice of
                                                                                                             14
                                                                                                             15   violating the provisions of the FLSA by failing and/or refusing to pay Plaintiffs and the

                                                                                                             16   Collective Members in accordance with 29 U.S.C. § 207.
                                                                                                             17
                                                                                                                         53.    As a result, Defendant has intentionally failed and/or refused to pay Plaintiffs
                                                                                                             18
                                                                                                                  and the Collective Members overtime according to the provisions of the FLSA.
                                                                                                             19
                                                                                                             20          54.    Defendant further has engaged in a widespread pattern and practice of

                                                                                                             21   violating the provisions of the FLSA by failing to pay Plaintiffs and the Collective Members
                                                                                                             22
                                                                                                                  in accordance with 29 U.S.C. § 207.
                                                                                                             23
                                                                                                                         55.    Defendant knew that – or acted with reckless disregard as to whether – their
                                                                                                             24
                                                                                                             25   refusal or failure to properly compensate Plaintiffs and the Collective Members over the

                                                                                                             26   course of their employment would violate federal law, and Defendant was aware of the
                                                                                                             27   FLSA overtime requirements during Plaintiffs’ and the Collective Members’ employment.
                                                                                                             28
                                                                                                                  As such, Defendant’s conduct constitutes a willful violation of the FLSA.
                                                                                                                    Case 2:18-cv-03406-SRB Document 1 Filed 10/23/18 Page 9 of 10



                                                                                                              1          56.    As a result of Defendant’s failure or refusal to pay Plaintiffs and the
                                                                                                              2
                                                                                                                  Collective Members a wage equal to one-and-one-half times Plaintiffs’ and the Collective
                                                                                                              3
                                                                                                                  Members’ regular rates of pay for work they performed for Defendant in excess of their
                                                                                                              4
                                                                                                              5   regular 40-hour workweek, Defendant violated 29 U.S.C. § 207(a). Plaintiffs and the

                                                                                                              6   Collective Members are therefore entitled to compensation of one-and-one-half times their
                                                                                                              7
                                                                                                                  regular rates of pay, to be proven at trial, plus an additional equal amount as liquidated
                                                                                                              8
                                                                                                                  damages, together with interest, reasonable attorney’s fees, and costs.
                                                                                                              9
                                                                                                             10          WHEREFORE, Plaintiffs, individually, and on behalf of all other similarly situated
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   persons, respectfully requests that this Court grant the following relief in Plaintiffs’ and the
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Collective Members’ favor, and against Defendant:
                                                                                                             13
                                                                                                                         A.     Designation of this action as a collective action on behalf of the FLSA
                                                                                                             14
                                                                                                             15                 Collective Members (asserting FLSA claims) and prompt issuance of notice

                                                                                                             16                 pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the FLSA
                                                                                                             17
                                                                                                                                opt-in class, apprising them of the pendency of this action, and permitting
                                                                                                             18
                                                                                                                                them to timely assert FLSA claims in this action by filing individual Consent
                                                                                                             19
                                                                                                             20                 to Sue forms pursuant to 29 U.S.C. § 216(b);

                                                                                                             21          B.     For the Court to declare and find that the Defendant committed one or more
                                                                                                             22
                                                                                                                                of the following acts:
                                                                                                             23
                                                                                                                                i.     violated overtime provisions of the FLSA, 29 U.S.C. § 207, by failing
                                                                                                             24
                                                                                                             25                        to pay overtime wages;

                                                                                                             26                 ii.    willfully violated overtime provisions of the FLSA, 29 U.S.C. § 207;
                                                                                                             27          C.     For the Court to award compensatory damages, including liquidated damages
                                                                                                             28
                                                                                                                                pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                                                                                                    Case 2:18-cv-03406-SRB Document 1 Filed 10/23/18 Page 10 of 10



                                                                                                              1          D.     For the Court to award prejudgment and post-judgment interest;
                                                                                                              2
                                                                                                                         E.     For the Court to award Plaintiffs’ reasonable attorneys’ fees and costs of the
                                                                                                              3
                                                                                                                                action pursuant to 29 U.S.C. § 216(b) and all other causes of action set forth
                                                                                                              4
                                                                                                              5                 herein;

                                                                                                              6          F.     For the Court to provide reasonable incentive awards for each named Plaintiff
                                                                                                              7
                                                                                                                                to compensate them for the time they spent attempting to recover wages for
                                                                                                              8
                                                                                                                                the Collective Members and for the risks they took in doing so; and
                                                                                                              9
                                                                                                             10          G.     Such other relief as this Court shall deem just and proper.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                                                     JURY TRIAL DEMAND
                                                                                                             13
                                                                                                                         Plaintiffs and the Collective Members hereby demand a trial by jury on all issues
                                                                                                             14
                                                                                                             15   so triable.

                                                                                                             16                           RESPECTFULLY SUBMITTED October 23, 2018.
                                                                                                             17
                                                                                                                                                            ZOLDAN LAW GROUP, PLLC
                                                                                                             18
                                                                                                                                                       By: /s/ Jason Barrat
                                                                                                             19                                             14500 N. Northsight Blvd., Suite 133
                                                                                                             20                                             Scottsdale, AZ 85260
                                                                                                                                                            Attorneys for Plaintiffs
                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
